Citation Nr: 0636790	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-00 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The veteran had active service from August 1970 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for 
hearing loss, tinnitus, and PTSD.

As discussed below, the issues of entitlement to service 
connection for hearing loss and tinnitus are addressed in the 
Remand portion of the decision below, and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification when further action is 
required on the part of the appellant.



FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has post-traumatic stress disorder (PTSD) that is due to any 
incident or event in military service.  



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial RO decision.  In the present 
case, this was done.  In November 2003, the RO sent the 
veteran a letter informing him of the types of evidence 
needed to substantiate his claims and its duty to assist him 
in substantiating his claims under the VCAA.  The November 
2003 letter informed the veteran that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, Social 
Security, and other pertinent agencies.  He was advised that 
it was his responsibility to send medical records showing 
findings, diagnosis, and treatment of the claimed 
disabilities as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also advised that he should 
send information describing the additional evidence or the 
evidence itself.  This effectively informed him that he 
should provide any evidence in his possession that pertains 
to his claims for service connection.

The Board finds that the content of the November 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Following the VCAA 
letter, the October 2004 Statement of the Case (SOC) was 
issued, which provided the veteran with an additional 60 days 
to submit additional evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, since the 
decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV, or the American Psychiatric Associations' Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994), 
as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The veteran has asserted that in 1973, while he was serving 
on the USS Trenton, an explosion occurred in the boiler room 
which injured many people and killed a few people, including 
his friend [redacted].  See December 2003 progress note.  The 
veteran states that he witnessed the explosion first-hand and 
had to help clean up after the explosion.  He states that he 
saw skin on the wall of the boiler room and had to carry 
bodies that were missing skin to helicopters.  The veteran 
reports that he had nightmares and anxiety every night after 
the incident.  

Although the veteran has reported experiencing a traumatic 
event in service, review of the record reveals the veteran 
does not have a diagnosis of PTSD.  In this context, the 
Board notes that service medical records (SMRs) reflect that, 
in January 1972, the veteran was diagnosed with anxiety after 
complaining of tossing and turning in bed and being unable to 
sleep.  The veteran reported that his problems were related 
to his pregnant girlfriend and their plans to get married in 
March or April of that year.  In June 1972, the veteran 
reported that he mildly depressed because of personal 
problems involving his girlfriend and mother, and that he was 
unable to take Navy life any longer.  The clinical assessment 
was of an acute situational reaction.  While the veteran was 
shown to have anxiety in service, there is no evidence that 
his anxiety was related to an explosion that occurred on the 
USS Trenton, or any other stressful event in service.  

In support of his claim, the veteran submitted a progress 
note from the Vet Center in Sepulveda, California, which 
notes the veteran's report of an explosion on the USS 
Trenton.  The clinical psychologist, I.B., Ph.D., noted the 
veteran's symptoms of thinking about the incident and not 
being able to go to sleep but stated the veteran's symptoms 
are limited to a "very mild sleep disturbance" and that he 
does not meet the criteria for PTSD that is service related.  
The Board notes the veteran has stated that Dr. B told him he 
had PTSD, but there is no medical evidence of record from Dr. 
IB or any other medical professional reflecting such a 
diagnosis.  The only evidence of record which suggests the 
veteran has PTSD is the veteran's own statements and he has 
not been shown to have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Without a current diagnosis of post-traumatic stress 
disorder, VA need not make a determination as to whether the 
evidence of record shows a causal nexus between alleged 
current PTSD symptomatology and a claimed in-service 
stressor, since the veteran's claim may only be granted if he 
has a current diagnosis.  Absent proof of the existence of 
the disability being claimed, there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Based on the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for PTSD, 
and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran contends that service connection for hearing loss 
and tinnitus is warranted because he was exposed to noise 
trauma during service and he currently has hearing loss and 
experiences ringing in his ears.  Specifically, the veteran 
reports that he worked many hours on the flight deck of his 
ship guiding helicopters during landing and take off.  

The veteran's SMRs contain audiograms conducted at enlistment 
into and separation from service in July 1970 and November 
1972, respectively, which are negative for any audiological 
readings indicative of hearing loss as defined by VA.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to the 
veteran's claim.  The laws and regulations do not require in-
service complaints of, or treatment for, hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court has 
held where there [is] no evidence of the veteran's hearing 
disability until many years after separation from service, 
"[i]f evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service."  Hensley, 5 Vet. 
App. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992)).  

In this case, the veteran has asserted that he currently has 
hearing loss and ringing in his ears, but there is no medical 
evidence of record reflecting treatment or a diagnosis 
related to hearing loss or tinnitus.  In this regard, the 
Board notes the veteran was not afforded a VA examination in 
conjunction with his claims.  Although the veteran has not 
submitted evidence of a current hearing loss or tinnitus 
disability, the Board finds the veteran meets the criteria 
for a medical examination under the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i).  In this regard, the Board considers the 
veteran's report of hearing loss and ringing in his ears to 
be competent lay evidence that he has persistent or recurring 
symptoms of a disability as he is competent, as a layperson, 
to provide evidence of symptomatology.  In addition, the 
Board finds there is evidence in the record which indicates 
that the veteran's claimed hearing loss and tinnitus may be 
associated with his period of active service.  In this 
regard, the Board notes the veteran's military occupational 
specialty (MOS) as an Aviation Boatswain's Mate (ABF 7050) 
involved launching and recovering naval aircraft from land or 
ships, including preparing and fueling planes prior to take-
off and after landing.  As such, the Board finds that the 
evidentiary record does not contain sufficient medical 
evidence to make a decision on the claim.  Therefore, 
although the Board regrets the additional delay, we find that 
a remand for a medical examination and opinion is necessary 
in order to render a fully informed decision.  

The veteran is hereby advised of the importance of reporting 
to any scheduled VA examinations, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  The Board is confident 
that the RO will address the matter of Dingess compliance on 
remand.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.	Schedule the veteran for a VA ear and 
audiometric examination to determine the 
nature and etiology/onset of any current 
hearing loss and tinnitus.  All indicated 
tests and studies should be performed, and 
all clinical findings reported in detail.  
The claims folder, to include a copy of 
this Remand, must be made available to the 
medical examiner for review, and the 
examination report should indicate whether 
such review was performed.

a.	The examiner is requested to offer an 
opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that any current 
hearing disorder, to include 
tinnitus, is related to service.  The 
examiner is also requested to offer 
an opinion as to whether any 
sensorineural hearing loss, if 
present, is believed to have had its 
onset in service or during the first 
post-service year, or whether such a 
relationship or date of onset is 
unlikely (i.e., less than a 50-50 
probability).  The examiner should be 
made aware of the veteran's military 
occupational specialty (MOS) and the 
required duties associated therewith.

b.	Note:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

c.	If it cannot be determined whether 
the veteran currently has a hearing 
impairment that is related to his 
active service, on a medical or 
scientific basis and without invoking 
processes relating to guesses or 
judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
report, and explain why this is so.

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


